[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff in the above captioned case filed a Motion to Strike the defendant's second special defense claiming that it is legally insufficient. The defendant failed to file a Memorandum in Opposition and failed to appear for oral argument to oppose this motion. The defendant had filed the second special defense claiming that the plaintiff's injuries were caused by her own reckless. The second special defense states the same allegations as the first special defense, which alleges contributory negligence. This is insufficient, as a matter of law. The plaintiff's motion to strike is granted.
ANGELA CAROL ROBINSON JUDGE, SUPERIOR COURT CT Page 721